Citation Nr: 0313211	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  95-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
strain to the right knee with degenerative joint disease, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left shoulder, currently evaluated as 
10 percent disabling.

3  Entitlement to an evaluation in excess of 20 percent for 
injury to the left axillary nerve prior to January 14, 2003.

4.  Entitlement to an evaluation in excess of 30 percent for 
injury to the left axillary nerve as of January 14, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).  In that 
decision, the RO continued the 10 percent evaluations 
assigned to the service-connected residuals of a left 
shoulder injury and residuals of a right knee strain.

In September 1995, the veteran presented oral testimony 
before a Hearing Officer at the RO.  A transcript of that 
hearing is associated with the claims file.

In January 2000, the RO reclassified the service-connected 
disability of residuals of an injury to the left shoulder, 
where it separated the neurological symptoms from the 
musculoskeletal symptoms and assigned a 10 percent evaluation 
for degenerative joint disease of the left shoulder and a 
20 percent evaluation for an injury to the left axillary 
nerve, each effective October 6, 1993.  The RO also 
reclassified the service-connected right knee disability as 
residuals of a strain to the right knee with degenerative 
joint disease and continued the 10 percent evaluation 
assigned.

In August 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In November 2000, the Board remanded the claims for 
additional development and adjudicative action.  While the 
case was in remand status, the RO granted a 30 percent 
evaluation for injury to the left axillary nerve, effective 
January 14, 2003.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Residuals of a strain to the right knee with degenerative 
joint disease is manifested by limitation of motion with 
moderate fatigability.

2.  Degenerative joint disease of the left shoulder is 
manifested by limitation of motion with moderate 
fatigability.

3.  The service-connected injury to the left axillary nerve 
has remained the same severity during the appeal period.

4.  Injury to the left axillary nerve is manifested by no 
more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
a strain to the right knee with degenerative joint disease 
have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2002).

2.  The criteria for a 20 percent evaluation for degenerative 
joint disease of the left shoulder have been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201.

3.  The criteria for a 30 percent evaluation from October 6, 
1993, to January 13, 2003, have been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.321, 4.124, 4.124a, Diagnostic Code 8510 (2002).

4.  The criteria for an evaluation in excess of 30 percent 
for injury to the left axillary nerve have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. 
§§ 3.321, 3.400, 4.124, 4.124a, Diagnostic Code 8510.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the June 1995 and 
February 2003 rating decisions, the September 1995 statement 
of the case, and the December 1995, February 2000, and 
February 2003 supplemental statements of the case.  As to the 
claim for an increased evaluation for residuals of a strain 
to the right knee with degenerative joint disease, the RO 
informed the veteran that in order to warrant the next higher 
evaluation, the evidence would need to show that he had 
moderate lateral instability, moderate recurrent subluxation, 
limitation of flexion to 30 degrees, or limitation of 
extension to 15 degrees.  As to the claim for an increased 
evaluation for degenerative joint disease of the left 
shoulder, the veteran was informed that in order to warrant 
the next higher evaluation, the evidence would need to show 
that he had limitation of motion of the left shoulder joint 
to shoulder level or had dislocation of the clavicle or 
scapula or nonunion of the clavicle or scapula with loose 
movement.  As to the claim for an increased evaluation for 
injury to the left axillary nerve, the RO informed the 
veteran that in order to warrant a 30 percent evaluation, the 
evidence would need to show moderate incomplete paralysis and 
to warrant a 40 percent evaluation, the evidence would need 
to show severe incomplete paralysis.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
November 2000 letter, the RO asked the veteran to complete 
the enclosed VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, for any private doctor or hospital 
who had treated him for his knee and shoulder disorders.  The 
RO also asked the veteran to complete those forms for 
treatment he had received at VA facilities.  The RO's 
February 2002 letter to the veteran was to specifically 
inform him of his rights in the VA claims process.  In an 
October 2002 letter, the RO asked the veteran to complete the 
enclosed VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, for any private physician or 
hospital who had treated him.  The RO asked the veteran to 
indicate any VA facility and dates of treatment.  It noted 
that it would request the records that the veteran identified 
but also informed him that he could submit those records.  
Finally, in the February 2003 supplemental statement of the 
case, the RO provided the veteran with the provisions of 
38 C.F.R. § 3.159, which informed the veteran that as long as 
he adequately identified the records, that VA would assist in 
obtaining them.  That regulation also states that VA is 
responsible for obtaining medical records held by any federal 
department or agency that the veteran identified.  It further 
states that VA would obtain medical records from other 
health-care facilities as long as the veteran adequately 
identified the facilities, but notes that the veteran had the 
ultimate responsibility for obtaining those records.  Thus, 
VA has informed the veteran of which information and evidence 
he was to provide and which information and evidence it would 
attempt to obtain on his behalf.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's VA treatment 
records from the VA Medical Center in Philadelphia, 
Pennsylvania.  The RO also obtained the private medical 
records from Lansdale Medical Group, which included records 
from Drs. Spellman and Portner.  At the September 1995 RO 
hearing, the veteran stated he had not received treatment for 
his service-connected disability at a VA facility since 1994.  
At the August 2000 hearing before the undersigned, the 
veteran stated he had not received treatment a VA facility 
and he was last examined in 1999.  The private medical 
records identified by the veteran at that hearing have been 
obtained and are associated with the claims file.  The 
veteran has not identified any other records that have not 
been obtained.  Finally, in accordance with its duty to 
assist, VA has had the veteran undergo several VA 
examinations related to his claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The service medical records show that the veteran had 
undergone hernia surgery in April 1969 and while he was under 
anesthesia, the left shoulder was dislocated.  In September 
1969, he sustained a sprain of the medial collateral ligament 
of the right knee when he jumped from an aircraft.

Service connection for residuals of an injury to the left 
shoulder was granted by means of a July 1970 rating decision 
and assigned a 10 percent evaluation, effective April 14, 
1970.  Service connection for sprain to the medial collateral 
ligament of the right knee was granted by means of an August 
1970 rating decision, and assigned a 10 percent evaluation, 
effective April 14, 1970.

In June 1993, the veteran submitted a claim for increased 
benefits for the service-connected right knee.  In October 
1993, he submitted a claim for increased benefits for the 
service-connected left shoulder.

A November 1993 private medical record shows that the veteran 
reported that his right knee had gotten worse in the last 
couple of years.  He complained of pain when going up and 
down stairs but that it did not bother him otherwise.  The 
examiner noted the veteran had genu varum.  He stated that 
the veteran had slight tenderness to medial compression.  He 
also stated the knee was stable and that the veteran had 
well-developed quadriceps.  The examiner noted that he 
thought the veteran's "problem [was] probably over the 
medial compartment disease due to his genu varum."  As to 
the left shoulder, the veteran reported that he had ongoing 
symptoms of losing range of motion and strength in his hand.  
The examiner stated that the veteran had low-grade 
impingement syndrome of the left shoulder and some 
acromioclavicular joint tenderness as well.  November 1993 x-
rays of the left shoulder shows that there was no bone, 
joint, or soft tissue abnormality seen.  

A June 1994 VA outpatient treatment report shows that the 
veteran complained of right knee and left shoulder pain.  The 
veteran reported he worked in financial services/insurance.  
The examiner stated that examination of the left shoulder 
revealed no visible deformity but that the veteran had 
decreased range of motion with abduction and external 
rotation.  He noted the veteran was able to reach up above 
his head without difficulty.  Examination of the knee 
revealed full range of motion but that the knee ached with 
flexion and straight leg raising.  The examiner stated that 
there was no effusion or instability.  The diagnostic 
impressions were decreased range of motion of the left 
shoulder and aches of the right leg.

A September 1994 VA examination report shows that the veteran 
complained of increasing pain and aching and stiffness of the 
left shoulder.  He stated that working overhead and reaching 
up and lifting aggravated the left shoulder.  The veteran 
also complained of right knee pain and stated that kneeling, 
attempting to run, driving for long periods, and climbing 
stairs aggravated the knee.  Physical examination of the left 
shoulder revealed that the head of the humerus was within the 
glenoid fossa.  There was crepitation with the soft tissue 
about the left shoulder.  Pressure palpation over the 
subacromion and subdeltoid bursa of the left shoulder caused 
discomfort.  External rotation was from 0 to 80 degrees and 
internal rotation was from 0 to 75 degrees.  The examiner 
stated that further attempt to rotate the shoulder caused 
discomfort.  Abduction was to 170 degrees and forward 
elevation was to 180 degrees.  The examiner stated that 
further abduction caused discomfort.  Physical examination of 
the right knee revealed crepitation.  The examiner stated 
that discomfort was noted on passive rotary movement of the 
right knee.  Range of motion of the right knee was from 0 to 
140 degrees.  There was no undue laxity of the ligaments, and 
the patella was freely movable.  Passive stretching of the 
medial collateral ligaments caused discomfort.  An x-ray of 
the left shoulder revealed degenerative changes about the 
acromioclavicular joint.  An x-ray of the right knee revealed 
mild degenerative changes.  The examiner entered diagnoses of 
residuals of injury to left shoulder, bursitis and strain, 
and right knee strain and traumatic and degenerative 
arthritis.

In September 1995, the veteran had an RO hearing.  He 
testified that he was working two jobs-a full-time job and a 
part-time job.  In the full-time job, he was selling 
insurance, and in the part-time job, he was working for the 
United Parcel Service (UPS).  As to his part-time job, the 
veteran stated that his left shoulder limited his ability to 
lift packages.  He stated he noticed a decrease in his 
strength about an hour into his work.  The veteran testified 
he was taking medication to alleviate the pain in his 
shoulder and knee.  He stated he would have to ice-down his 
knee after work.  He described the pain in his shoulder as 
constant and that he was not sure how much longer he would be 
able to work at UPS.

An October 1995 VA peripheral nerves examination report shows 
that the veteran complained that he had a shooting pain from 
his left shoulder down to his hand and intermittent episodes 
of weakness in his hand.  The examiner stated that physical 
examination demonstrated weakness of the left deltoid.  
Supraspinatus strength was 4/5, deltoid was 4/5, biceps was 
5/5, triceps was 5/5, wrist flexors were "questionably" 5-
/5, intrinsic hand muscles were 5-/5.  Deep tendon reflexes 
were symmetrical.  The examiner noted that there was 
"questionable" decreased sensation in the upper lateral 
nerve of the arm.  The diagnostic impression was that the 
pattern of the veteran's injury to the left shoulder was 
consistent with an axillary nerve injury.  He stated that 
such would account for the loss of sensation in the upper arm 
and weakness of the deltoid and supraspinatus.

An October 1995 VA joints examination report shows that the 
veteran reported experiencing pain and aching in the right 
knee and left shoulder.  He stated that working overhead, 
lifting, and certain movements aggravated the left shoulder 
and that kneeling, standing for long periods, sitting and 
getting up, and attempting to run aggravated the right knee.  
The examiner stated that there was fine crepitation felt 
within the soft tissue about the right knee.  Range of motion 
was from 0 to 140 degrees.  The examiner stated that full 
passive flexion, passive rotary movement, and passive 
manipulation of the right patella each caused discomfort.  
There was no undue laxity of the ligaments, and the patella 
was noted to be freely movable.  Examination of the left 
shoulder revealed that the head of the humerus was within the 
glenoid fossa.  Pressure palpation over the subacromial bursa 
caused discomfort.  The examiner stated that there was 
limitation of full range of motion.  Abduction was to 
100 degrees, and forward elevation was to 170 degrees.  The 
examiner noted that further attempts to abduct and elevate 
the left shoulder caused discomfort.  Full passive external 
rotation (0 to 90 degrees) of the left shoulder caused 
discomfort.  Internal rotation of the shoulder was from 0 to 
90 degrees.  No diagnoses were entered.

In an April 1997 addendum, the same VA examiner who conducted 
the October 1995 peripheral nerves examination stated that 
the veteran had had an electromyograph conduction study which 
demonstrated a C6 radiculopathy.  He stated that the 
radiculopathy was a problem in the neck and that it caused 
symptoms down into the veteran's hand, but he noted that this 
was separate from the problem that was occurring in the 
shoulder.  The examiner stated that the dislocation of the 
left shoulder had injured the veteran's circumflex or 
axillary nerve, which caused weakness in the supraspinatus, 
as well as the deltoid muscle.  He added that, "This is 
causing weakness of the left shoulder."  The examiner opined 
that the symptoms in the hand were from the C6 radiculopathy 
and not the service-connected disability.  

An April 1997 VA joints examination report shows that the 
veteran complained that his right knee was getting 
progressively worse.  He described having more pain and more 
stiffness.  The veteran reported he had occasional swelling 
after overexertion but noted that his knee did not give out.  
He also reported left shoulder pain and that he had a great 
deal of difficulty raising his left hand over his head.  He 
further reported left hand pain and the feeling of pins and 
needles in the hand, which he stated had developed after the 
surgery.  Physical examination of the right knee was noted to 
be mildly tender.  The examiner stated that it was not 
swollen, but was enlarged.  Extension was 0 degrees, and 
flexion was limited to 95 degrees with pain.  The examiner 
stated that there was no ligamentous laxity.  Physical 
examination of the left shoulder revealed that it was 
nontender.  Forward flexion was limited to 165 degrees, and 
abduction was limited to 135 degrees.  Internal and external 
rotation were limited to 75 degrees.  The left hand was noted 
to be nontender and nonswollen.  The examiner stated that the 
veteran was able to make a full grip but that there was mild 
diminution of grip strength.  He added that range of motion 
of the fingers and hand were intact.  The examiner entered 
diagnoses of (1) residual contusion and strain of the right 
knee with marked degenerative joint disease and decreased 
range of motion; and (2) residual dislocation of the left 
shoulder with marked decreased range of motion and decrease 
in strength with excess fatigability and weakened and painful 
range of motion, but no evidence of incoordination.  The 
examiner stated that the veteran had residual left hand pain 
secondary to C6 radiculopathy but noted that there was no 
evidence of median or ulnar nerve entrapment, neuropathy, or 
peripheral nerve or myopathy.  He stated that based upon the 
veteran's report that his hand symptoms were not present 
prior to the hernia surgery that the left shoulder and hand 
condition were related to the side effects of the surgery.

An April 1997 x-ray of the left shoulder demonstrated minimal 
to moderate degenerative joint disease of the 
acromioclavicular joint with no interval change in two years.

An April 1999 VA examination report shows that the veteran 
reported constant pain and stiffness in his right knee.  He 
stated that the pain was worse with both climbing up and 
coming down the stairs and with repetitive motion.  He also 
complained of pain and stiffness of the left shoulder.  
Physical examination of the left shoulder revealed no 
swelling, redness, or tenderness.  Abduction was from 0 to 
90 degrees, and flexion was from 0 to 75 degrees.  Extension 
was from 0 to 50 degrees.  The examiner stated that there was 
no evidence of easy fatigability or incoordination.  There 
was no evidence of weakened motion and no additional loss of 
range of motion due to weakened motion or easy fatigability.  
He reported that there was a weakness of 3 to 4/5 in the left 
deltoid and a decreased sensation in the left upper arm.  
Examination of the right knee revealed no tenderness but 
there was "chronic boggy swelling" of the knee joint.  
Range of motion was from 0 to 90 degrees.  The examiner 
stated that there was no evidence of weakened motion, excess 
fatigability, incoordination, and no additional loss of range 
of motion due to excess fatigability or incoordination.  He 
entered impressions of degenerative arthritis of the right 
knee and degenerative arthritis of the left shoulder, 
acromioclavicular joint.  He noted the veteran had an 
axillary nerve injury which resultant symptoms were weakness 
of abduction.

An October 1999 private medical record shows that the veteran 
was seen for complaints of right hip pain.  The examiner 
noted the veteran walked without a limp and that there was no 
weakness in either lower extremity.  He stated the veteran 
had excellent muscle tone.  Range of motion of the right knee 
was from 0 to 130 degrees with "excellent stability and 
alignment."  

A March 2000 private medical record shows that the veteran 
reported having increased difficulty with his right knee.  
The examiner stated that there was no effusion and that the 
veteran had full range of motion.  Lachman's test was 
negative, and his medial and lateral collateral ligaments 
were noted to be intact.  The examiner stated there was no 
joint line tenderness but that the veteran had peripatellar 
crepitation.

A separate March 2000 private medical record shows that the 
veteran reported having sustained an injury to his right knee 
in service and having had problems ever since.  He stated 
that it was stiff in the morning but loosened up during the 
day.  He denied any locking while walking but stated that it 
would lock when standing.  The veteran described having more 
pain when walking upstairs.  Examination revealed full 
flexion but with pain.  The examiner stated that the knee was 
positive for crepitus.  He added that the ligaments were 
intact.  Examination of the anterior cruciate ligament, 
posterior cruciate ligament, medial collateral ligament, and 
lateral cruciate ligament were all negative.

In August 2000, the veteran had a hearing before the 
undersigned.  He stated that his knee was in constant pain, 
which was worse in the mornings.  He also stated that it was 
painful for him to ride in a car for a long period of time.  
The veteran further stated that he could not kneel.  He 
testified that his knee would swell after being on his feet 
for extended periods of time.  He indicated that he was 
currently working as a school teacher and had to be on his 
feet most of the time.  The veteran described having moments 
when his knee would lock up on him.  He stated he used an 
over-the-counter knee brace at times for instability, when he 
knew he would be doing an activity for an extended period of 
time.  The veteran reported that he felt his right knee 
symptoms had gotten worse since he had been examined in April 
1999.  He admitted that he had not lost any time from work as 
a result of his knee.  As to his left shoulder, the veteran 
stated he could not raise his arm over his head.  He stated 
that there was constant pain in his shoulder at all times, 
but that the pain would increase when he would abduct his arm 
approximately 20 to 25 degrees from his side.  The veteran 
noted that he was right-handed.  He stated that his ability 
to lift weight in his left arm was "[n]ot very good" and 
estimated that he could lift five to 10 pounds.  He also 
stated that flexion of his arm was painful.  The veteran 
testified that he had a tingly feeling going down his arm 
into his hand.  He noted that he had stopped working as a 
truck driver because of the difficulty in using his knee in 
shifting and having to hook and unhook trailers.  He stated 
that his current job was more lucrative.

A September 2000 private medical record shows that the 
veteran was seen for right hip pain.  The examiner noted that 
there was "no atrophy about the right lower extremity" and 
that the veteran had normal gait and station.  

A September 2001 private x-ray of the right knee showed mild 
degenerative arthritis of the right knee with possible loose 
body.

A January 2003 VA examination report shows that the veteran 
reported he had difficulty lifting objects with his left arm 
above shoulder height.  He also complained of weakness around 
the left shoulder region.  As to his right knee, the veteran 
stated he could not walk more than one block at a time due to 
his knee limitations.  He denied using a cane or crutch to 
ambulate.  The examiner noted that the veteran did not have a 
brace on the right knee.  Physical examination of the left 
shoulder revealed abduction limited from 0 to 110 degrees.  
Forward flexion was from 0 to 110 degrees.  Internal and 
external rotation were from 0 to 80 degrees.  The examiner 
noted that range of motion was limited by arthritis.  
Neurological testing demonstrated weakness of the left 
deltoid, as well as the infraspinatus muscles, which he 
stated were weakened to 4/5.  Examination of the right knee 
demonstrated crepitus on passive range of motion.  Range of 
motion was from 10 degrees to 95 degrees.  Drawer sign was 
negative, and there was no laxity of the joint.  The examiner 
entered the following diagnostic impressions:

1.  [Degenerative joint disease] of the 
left shoulder with range of motion as 
described above.  There is evidence to 
suggest a moderate degree of 
fatigability.

2.  Axillary neuropathy with weakness of 
the left shoulder muscles, abductors and 
external rotators of the left shoulder, 
moderate in severity.  There is no 
evidence of incoordination due to the 
shoulder pathology at this point.

3.  [Degenerative joint disease] of the 
right knee documented by x-ray.  There is 
evidence of a moderate degree of 
fatigability with no evidence of 
incoordination.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Residuals of a strain to the right knee with degenerative 
joint disease

Diagnostic Code 5010 requires that degenerative arthritis be 
established by x-ray findings and be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010 (2002).  The normal range of motion for the 
knee is from 0 degrees extension to 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (2002).

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a 0 percent evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited 
to 15 degrees warrants a 20 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 30 degrees warrants a 40 percent 
evaluation; and extension limited to 45 degrees warrants a 
50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 20 percent 
evaluation for residuals of a strain to the right knee with 
degenerative joint disease.  The veteran's ranges of motion 
of extension and flexion throughout the appeal period warrant 
no more than a 10 percent evaluation, as range of motion has 
been, at worst, 10 degrees to 90 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  However, when examined 
in January 2003, the examiner stated that there was evidence 
of a moderate degree of fatigability.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
where an evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.  That 
is, the claimant's painful motion may add to the actual 
limitation of motion so as to warrant a higher rating under 
diagnostic criteria pertaining to limitation of motion.  
VAOPGCPREC 9-98 (August 14, 1998).  Here, while the veteran's 
limitation of motion warrants no more than a 10 percent 
evaluation, he has been noted to have a moderate degree of 
fatigability, which the Board finds warrants a 20 percent 
evaluation for the service-connected residuals of a strain to 
the right knee with degenerative joint disease.  Accordingly, 
a 20 percent evaluation is granted.

The Board must now determine whether an evaluation in excess 
of 20 percent is warranted for the service-connected 
disability and finds that the preponderance of the evidence 
is against a higher evaluation.  The evidence does not 
establish that the veteran's residuals of a strain to the 
right knee with degenerative joint disease cause any more 
functional impairment so as to justify a rating greater than 
20 percent.  That is, his limitation of flexion would need to 
be to 30 degrees or limitation of extension would need to be 
to 15 degrees to warrant a 30 percent evaluation.  As stated 
above, the veteran's actual range of motion has been, at 
worst, 10 degrees to 90 degrees.  Such ranges of motion would 
not warrant any more than a 10 percent evaluation.  His 
flexion is not compensable under Diagnostic Code 5260 and his 
extension has been no more than 10 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

As stated above, the Board has taken the holding in DeLuca 
into account in granting the veteran an increased evaluation 
based upon the additional limitation of function that his 
knee causes him due to fatigability.  The Board does not 
find, however, that the veteran's limitation of function of 
the right knee warrants any more than a 20 percent 
evaluation.  No medical professional has described the 
veteran's right knee as being so severely disabled based upon 
limitation of motion or limitation of function, to include 
due to weakness, incoordination, excess fatigability that the 
criteria for a rating greater than 20 percent are met.  For 
example, in November 1993, the examiner stated that the 
veteran had well-developed quadriceps.  In April 1999, the 
examiner stated that there was no evidence of weakened 
motion, excess fatigability, incoordination, and no 
additional loss of range of motion due to excess fatigability 
or incoordination.  In October 1999, the private physician 
stated that the veteran did not walk with a limp and that 
there was no weakness in the right lower extremity.  In 
September 2000, a private physician stated that there was no 
atrophy about the right lower extremity and that the veteran 
had a normal gait and station.  In January 2003, while the 
examiner stated that the veteran had a moderate degree of 
fatigability, there was no evidence of incoordination.  Based 
upon these findings, the Board finds that the service-
connected residuals of a strain to the right knee with 
degenerative joint disease is no more than 20 percent 
disabling.

The Board notes that it has not considered assigning a 
separate evaluation for instability of the right knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  The evidence 
shows that the veteran has no instability of the right knee, 
as evidenced by the numerous medical records in the claims 
file, wherein medical professionals made specific findings 
that the veteran had no instability.  Thus, there is no basis 
to warrant consideration of evaluating the veteran's service-
connected disability under Diagnostic Code 5257. 

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his right knee was worse than 
the 10 percent evaluation contemplated, he is correct, and 
the Board has granted a 20 percent evaluation.  However, to 
the extent that he has implied that he warrants an evaluation 
in excess of 20 percent, the medical findings do not support 
his assertions for an increased evaluation for the reasons 
stated above.  The Board notes that it appreciated the 
veteran's honesty at the August 2000 hearing before the 
undersigned that he had not lost time from work as a result 
of his knee.  His testimony at the hearing was very credible.  
Taking the veteran's contentions into account, including his 
testimony at the RO and Board hearings, and the medical 
findings, an evaluation of 20 percent but no more is 
warranted for the service-connected residuals of a strain to 
the right knee with degenerative joint disease.  

B.  Degenerative joint disease of the left shoulder

As stated above, degenerative arthritis is to rated based 
upon limitation of motion of the joint affected.  See 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010.  The normal 
range of motion for shoulder flexion is from 0 degrees to 
180 degrees.  38 C.F.R. § 4.71, Plate II (2002).  Normal 
range of motion for shoulder abduction is from 0 degrees to 
180 degrees.  Id.  Normal external and internal rotations of 
the shoulder are both from 0 degrees to 90 degrees.  Id.

The Rating Schedule provides that limitation of motion of the 
arm to no higher than shoulder level warrants a 20 percent 
evaluation for the minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2002).  When motion is possible only to midway 
between the side and shoulder level, a 20 percent evaluation 
is warranted for the minor arm.  Id.  Motion to no more than 
25 degrees from the side warrants a 30 percent evaluation for 
the minor arm.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 20 percent 
evaluation for degenerative joint disease of the left 
shoulder.  Under Diagnostic Code 5201, it evaluates the 
service-connected shoulder disability based upon limitation 
of abduction.  The veteran's abduction has been, for the most 
part, above his shoulder, which would not warrant an 
evaluation in excess of 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  For example, in June 1994, the 
examiner stated that the veteran was able to reach up above 
his head without difficulty.  In September 1994, abduction 
was to 170 degrees before pain started.  In October 1995, 
abduction was to 100 degrees.  In April 1997, abduction was 
to 135 degrees.  In April 1999, abduction, however, was 
90 degrees, which is at shoulder level.  In January 2003, 
abduction was to 110 degrees, but the examiner stated that 
the veteran had a moderate degree of fatigability.  

As stated above, a claimant's painful motion may add to the 
actual limitation of motion so as to warrant a higher rating 
under diagnostic criteria pertaining to limitation of motion.  
VAOPGCPREC 9-98; DeLuca, supra, 38 C.F.R. §§ 4.40, 4.45.  
Here, while the preponderance of the evidence shows that the 
veteran's actual limitation of abduction would warrant no 
more than a 10 percent evaluation, in the January 2003 VA 
examination report, the examiner stated that the veteran had 
a moderate degree of fatigability as a result of the 
degenerative joint disease in the left shoulder, which the 
Board finds warrants a 20 percent evaluation for the service-
connected degenerative joint disease of the left shoulder.  
Thus, a 20 percent evaluation is granted.

The Board must now determine whether an evaluation in excess 
of 20 percent is warranted for the service-connected 
disability and finds that the preponderance of the evidence 
is against a higher evaluation.  Again, the veteran's 
limitation of abduction, has been, at worst, 90 degrees.  
That warrants no more than a 20 percent evaluation.  The 
Board notes that the 20 percent evaluation also contemplates 
limitation of abduction to midway between the side and 
shoulder level for the minor arm.  In order to warrant the 
next higher evaluation, the veteran's abduction of the left 
arm would need to be limited to 25 degrees.  That has not 
been shown based upon any of the medical findings.  The Board 
is aware that the veteran has asserted that he could lift his 
left arm only to 20 to 25 degrees from his side, but the 
preponderance of the evidence shows otherwise, as abduction 
has not been shown to be any less than 90 degrees.  

As stated above, the Board has taken the holding in DeLuca 
into account in granting the veteran an increased evaluation 
based upon the additional limitation of function that his 
left shoulder causes him due to fatigability.  The Board does 
not find, however, that the veteran's limitation of function 
of the left shoulder warrants any more than a 20 percent 
evaluation.  No medical professional has described the 
veteran's left shoulder as being so severely disabled based 
upon limitation of motion or limitation of function, to 
include due to weakness, incoordination, excess fatigability, 
that the requisite impairment results.  The Board is aware 
that in the April 1997 VA examination report, the examiner 
stated that the veteran had marked decreased range of motion 
and decreased strength; however, that examiner did not 
distinguish those symptoms attributable to the disease of the 
shoulder joint from the disease of the peripheral nerves.  
Following that examination report, a different VA examiner 
pointed out in an April 1997 addendum that the injury to the 
left axillary nerve would cause weakness of the left 
shoulder.  Additionally, in the April 1999 VA examination 
report, the examiner stated that the axillary nerve injury 
caused weakness in abduction (the Board is granting the 
20 percent evaluation based upon the veteran's limitation of 
abduction).  Thus, the Board's determination of the amount of 
weakness attributable to the joint disease and the weakness 
attributable to the peripheral nerve injury is based upon the 
finding made in the January 2003 examination report, wherein 
the examiner made a specific finding that the degenerative 
joint disease of the left shoulder caused moderate 
fatigability.  For the reasons previously discussed, no more 
than a 20 percent evaluation is warranted.  Additionally, in 
the April 1999 VA examination report, the examiner stated 
that the left shoulder revealed no evidence of weakened 
motion and no additional loss of range of motion due to 
weakened motion or easy fatigability.  Based upon these 
findings, the Board finds that the service-connected 
degenerative joint disease of the left shoulder is no more 
than 20 percent disabling.

As to applying the veteran's service-connected disability to 
other Diagnostic Codes, the Board notes that there is no 
medical evidence in the record that establishes that the 
veteran's left shoulder is ankylosed and thus application of 
Diagnostic Code 5200 is not appropriate.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200 (2002).  Additionally, there is 
no evidence that the veteran has an impairment of the humerus 
or the clavicle to warrant consideration of Diagnostic Codes 
5202 and 5203, even by analogy.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5202, 5203 (2002).  Although the veteran's 
shoulder was dislocated during the inservice surgery, there 
has been no evidence, either lay or medical, of any recurrent 
dislocation.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his left shoulder arthritis was 
worse than the 10 percent evaluation contemplated, he is 
correct, and the Board has granted a 20 percent evaluation.  
However, to the extent that he has implied that he warrants 
an evaluation in excess of 20 percent, the medical findings 
do not support his assertions for an increased evaluation for 
the reasons stated above.  Taking the veteran's contentions 
into account, including his testimony at the RO and Board 
hearings, and the medical findings, an evaluation of 
20 percent but no more is warranted for the service-connected 
degenerative joint disease of the left shoulder.  Resolution 
of any reasonable doubt has been resolved in the veteran's 
favor.  Gilbert, 1 Vet. App. 49.

C.  Injury to the left axillary nerve

The veteran's service-connected injury to the left axillary 
nerve is evaluated under Diagnostic Code 8510, which 
addresses the upper radicular nerves, which involve all 
shoulder and elbow movements, but not hand and wrist 
movements.  See 38 C.F.R. § 4.124a, Diagnostic Code 8510.  
The veteran's left hand is his minor hand, and thus only 
those evaluations for the minor hand will be reported.  Under 
that Diagnostic Code, severe incomplete paralysis of the 
upper radicular nerve warrants a 40 percent evaluation.  Id.  
Moderate incomplete paralysis warrants a 30 percent 
evaluation.  Id.  Mild incomplete paralysis warrants a 
20 percent evaluation.  Id.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

Initially, the Board notes that the RO has staged the 
veteran's evaluations during the appeal period.  The 
veteran's service-connected injury to the left axillary nerve 
is currently staged as follows:

20 percent 		from October 6, 1993
30 percent 		from January 14, 2003

The RO determined that the findings made in the January 14, 
2003, VA examination report established a factually 
ascertainable date that an increase in the veteran's service-
connected injury to the left axillary nerve occurred.  
However, the Board finds that the clinical findings related 
to the injury to the left axillary nerve throughout the 
appeal period have essentially been the same.  Specifically, 
in the October 1995 VA examination report, the examiner 
stated that examination revealed weakness of the left 
deltoid.  Supraspinatus strength was 4/5 and deltoid strength 
was 4/5.  In the April 1999 VA examination report, the 
examiner stated that there was weakness of 3 to 4/5 in the 
left deltoid.  Finally, in the January 2003 examination 
report, the examiner stated that neurological testing 
demonstrated weakness of the left deltoid, as well as the 
infraspinatus muscles, which he stated were weakened to 4/5.  
He concluded that the axillary neuropathy caused weakness in 
the left shoulder muscles, abductors, and external rotators 
of the left shoulder, which he stated was moderate in degree.  
Thus, all three examiners found approximately the same amount 
decreased strength in the veteran's axillary nerve.  
Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board is granting the 30 percent evaluation back 
to the date when service connection was first established for 
the service-connected injury to the left axillary nerve-
October 6, 1993.

The Board must now determine whether an evaluation in excess 
of 30 percent for injury to the left axillary nerve is 
warranted and finds that the preponderance of the evidence is 
against an increased evaluation.  The veteran's strength of 
the deltoid, the supraspinatus, and the infraspinatus muscles 
has been reported to be, at worst, 3 to 4 out of 5.  Such 
decreased strength is indicative of no more than moderate 
incomplete paralysis.  There have been no clinical findings 
of atrophy of the left arm to show decreased use of that arm.  
Additionally, in the January 2003 VA examination report, the 
examiner made a finding that the weakness from the axillary 
neuropathy was "moderate" in severity.  The veteran is able 
to abduct his arm to 90 degrees.  No medical professional has 
made clinical findings which would indicate severe incomplete 
paralysis or made a finding that the neuropathy is severe in 
degree.  The preponderance of the evidence is against a 
finding that the service-connected injury to the left 
axillary nerve warrants any more than a 20 percent 
evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8510.

The Board notes that in the April 1997 VA examination report, 
the examiner regarding "joints" made a finding that the C6 
radiculopathy was attributable to service, which includes the 
veteran's decreased grip strength.  However, the Board finds 
that the preponderance of the evidence is against this 
finding.  Initially, the Board notes that radiculopathy is a 
disorder of the spinal nerve roots.  STEDMAN'S MEDICAL 
DICTIONARY 1484 (26th Ed. 1995).  This citation is provided 
purely for definitional purposes to aid in the Board's 
discussion.  Cf. Kirwin v. Brown 8 Vet. App. 148 (1995), 
Traut v. Brown 6 Vet. App. 181 (1994).  Use in this manner 
does not conflict with the holding in Thurber v. Brown, 
5 Vet. App. 119 (1993).  In the April 1997 examination 
report, the "joints" examiner did not indicate that he had 
had an opportunity to review the claims file.  When making 
his opinion that the C6 radiculopathy was attributable to 
service, he stated that the determination was based upon 
listening to the veteran's report of symptoms, wherein the 
veteran stated he did not have such symptoms prior to the 
dislocation of his left shoulder.  Following that 
determination, a different VA examiner - one specific to 
evaluating peripheral nerves - provided a more detailed 
opinion, wherein he stated specifically that the C6 
radiculopathy was not related to service, as such symptoms 
would indicate a pinched nerve in the neck and there was no 
history of a neck injury (and the veteran has not reported an 
injury to his neck).  He pointed out that the injury to the 
veteran's shoulder would affect the circumflex or axillary 
nerve and not the nerves related to C6 radiculopathy.  The 
Board accords more probative value to the April 1997 addendum 
by the appropriate specialist than to the April 1997 VA 
"joints" examination report as to the etiology of the 
decreased sensation in the veteran's left hand.  In the April 
1997 VA examination report, the examiner was clear that he 
based his determination on history provided by the veteran.  
The subsequent April 1997 addendum by a doctor more suited to 
determine etiology of radiculopathy provided a more detailed 
rationale based on medical principles.  Thus, the Board has 
not included the weakness in the veteran's grip strength in 
his left hand in evaluating the severity of the service-
connected injury to the left axillary nerve.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted an evaluation in excess 
of 20 percent, he is correct, and the RO granted a 30 percent 
evaluation (with the Board granting an earlier effective date 
for the 30 percent evaluation).  However, to the extent that 
the veteran has implied he warrants more than a 30 percent 
evaluation, the medical findings do not support his 
assertions for a higher evaluation for the reasons stated 
above.  Again, the clinical findings reported as to the 
symptoms from the injury to the axillary nerve do not show 
that the veteran has severe incomplete paralysis to warrant a 
higher evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8510.  To this extent, the preponderance of the evidence is 
against his claim, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

D.  Extraschedular Consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002) is in order.  The RO addressed this issue 
in its February 2003 supplemental statement of the case.  The 
Schedule for Rating Disabilities will be used for evaluating 
the degree of disabilities in claims for disability 
compensation.  The provisions contained in the rating 
schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation for residuals 
of a strain to the right knee with degenerative joint 
disease, the 20 percent evaluation for degenerative joint 
disease of the left shoulder, and the 30 percent evaluation 
for injury to the left axillary nerve are clearly 
contemplated in the Schedule and that the veteran's service-
connected disabilities are not exceptional nor unusual such 
as to preclude the use of the regular rating criteria.  

The Board notes that at the August 2000 hearing before the 
undersigned, the veteran stated that he had not lost time at 
work due to his knee.  The veteran himself has not asserted 
that this service-connected disabilities have caused him to 
lose time from work.  In fact, he stated at that hearing that 
he was from the "old school" and would have to be in a 
hospital before he would not go to work.  Again, the Board 
notes that it appreciated the veteran's honesty in describing 
how his service-connected disabilities affected his ability 
to work.

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
residuals of a strain to the right knee with degenerative 
joint disease, degenerative joint disease of the left 
shoulder, or injury to the left axillary nerve have rendered 
the veteran's disability picture unusual or exceptional, 
markedly interfered with employment, or required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

A 20 percent evaluation for residuals of a strain to the 
right knee with degenerative joint disease is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A 20 percent evaluation for degenerative joint disease of the 
left shoulder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

A 30 percent evaluation for injury to the left axillary nerve 
as of October 6, 1993, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 30 percent for injury to the left 
axillary nerve is denied.



___________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

